t c memo united_states tax_court courtney lundquist and brenda lundquist petitioners v commissioner of internal revenue respondent docket no filed date edward defranceschi for petitioners paul colleran and david n brodsky for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners' and federal_income_tax as follows year deficiency dollar_figure big_number big_number - - the sole issue for decision is whether petitioner operated her horse breeding activity for profit in and we hold that she did not references to petitioner are to brenda lundquist section references are to the internal_revenue_code i findings_of_fact a petitioners petitioners are married and lived in lake worth florida when they filed their petition they have no children petitioner courtney lundguist mr lundguist owned winnipesocki airlines a commuter airline until he sold it in he later became a pilot for delta airlines he retired from delta in petitioner graduated from high school in she graduated from bay state junior college with an associate's degree in business in she worked as a flight attendant for northeast airlines for years she then worked for avis rent-a- car first as a rental agent and later as avis' director of training at logan airport in petitioner began working for kelly services inc kelly as a branch manager she became an area sales manager and helped kelly obtain contracts including ray-chem and a regional nielsen television survey in petitioner began to work for winnipesocki airlines she was president when her husband sold it in petitioner loves animals from to petitioner bred english sheepdogs yorkshire terriers and maltese terriers she sold to puppies petitioner did not report any income from this activity on her tax returns for tax years to petitioner is not a horse trainer and does not have any formal training in horse breeding however she has been interested in horses since she was or years old she rode horses when she was a child b dressage competition dressage is an olympic sport which involves training a horse to do basic movements that are executed ina small arena in front of a panel of judges a dressage program is analogous to compulsory movements in figure skating three-day eventing is also an olympic sport it consists of a day each of dressage cross country and stadium jumping a dressage horse can start training when it i sec_3 years old a horse can compete in medium level competitions when it is or and in upper level competitions when it is or dressage levels are training first second third fourth fifth prix st georges intermediare i intermediare ii and grand prix dressage competitions award ribbons and prizes such as coats and coolers but do not offer monetary prizes traditional dressage horses are called warmbloods which are a mixture of buropean horse breeds and thoroughbreds the main warmblood breeding centers were in burope in cc barly years of petitioner's horse activity in petitioner began her horse activity when she bought two young anglo-arab horses and began to learn about horse breeds she investigated dressage competitions european horses and breeding and concluded that warmblood horses from europe are better for dressage than american thoroughbred horses petitioners first reported on their tax_return that petitioner's activity was a business in sometime during the early years of petitioner's horse activity on a date not stated in the record a horse threw her causing her to have a concussion and temporary loss of sight she has not ridden since then horst planzor planzor owned westfalian pride farm in poolesville maryland in or petitioner visited planzor three times at his farm where she saw his horses planzor was a past president of the american hanoverian society planzor owned a hanoverian breeding stallion d petitioner's purchase of buropean horses and first competition petitioner's first trip to europe to buy horses petitioner went to germany in date with michael poulin poulin and ruth sarkunas sarkunas petitioner intended to buy two brood mares and a horse to perform in shows and compete poulin was a dressage trainer from maine anda member of the u s olympic team sarkunas was one of poulin's students sarkunas had trained with nuno olivera who was well - - known in the horse world petitioner reimbursed some of their expenses but did not otherwise pay them in bkurope petitioner saw temptation a breeding stallion approved by the swedish government which competed at the prix st georges level of dressage in germany from to petitioner bought temptation and two brood mares abfahrt and donka abfahrt was pregnant temptation cost about dollar_figure and the two mares cost dollar_figure to dollar_figure each petitioner mortgaged some property to pay for the three horses petitioner believed that if she bought a stallion she could use him to impregnate her own mares and mares owned by others temptation and the two mares were required to be quarantined because they were more than years old any horse more than years old that can reproduce must be tested for equine ritritis this test requires that a stallion be bred to two mares in germany and wait days to determine if he is infected with equine ritritis after being quarantined in europe the horse must be quarantined in the united_states abfahrt was unable to travel because she was pregnant and close to delivery so petitioner placed her at a breeding facility in europe where she delivered a foal abfahrt and her foal were then flown to the united_states and quarantined petitioner did not know she would be reguired to quarantine the horses for more than days petitioner boarded abfahrt donka and the foal at planzor's farm abfahrt's foal was bred to planzor's stallion the -- - resulting foal was named markant markant subsequently became seriously ill and had colic surgery temptation's competition and injury temptation came to the united_states in date and was released from quarantine in july or date petitioner thought temptation was from switzerland when she bought him but later learned that he was from sweden petitioner intended to campaign e show on the circuit temptation with sarkunas as his rider mary phelps phelps a prominent horse photographer photographed temptation with sarkunas in the saddle shortly after temptation was released from quarantine poulin then began temptation's dressage training at poulin's farm in maine petitioner advertised that temptation was available for stud in dressage eventing magazine in september and date and in equisport magazine in january date petitioner showed temptation in the united_states at groton house spring show at groton farms in hamilton massachusetts in when petitioner saw temptation being unloaded from the van at that competition she realized that he was lame petitioner believed that temptation was lame due to lack of care of his hooves poulin entered temptation at the third level of dressage two or three other horses were entered temptation finished second and third in the tests - petitioner did not enter temptation in any dressage competitions after the groton house spring show because he was lame petitioner removed temptation from poulin's farm and boarded him at the groton house farm in hamilton massachusetts about miles from her home petitioner agreed to give the owner of the farm breedings to temptation in exchange for boarding petitioner's second trip to eburope to buy horses in petitioner returned to sweden to buy mares to breed to temptation petitioner bought labrette a 2-year-old filly petitioner was not required to quarantine labrette because she was less than years old thereby avoiding the need to pay quarantine fees petitioner also bought a 6-month old colt zenit that she boarded for years at the swedish national stud facility zenit stayed at the swedish national stud facility for years so he could be raised like temptation after zenit trained for years petitioner was asked if he could be trained to compete for the swedish olympic team petitioner declined and instead sold zenit to gunnar ostergard a danish trainer and his wife a danish olympic rider team member petitioner kept all breeding rights to zenit eb petitioners' move to florida the lake worth residence in date petitioners moved from new hampshire to florida in petitioner owned temptation labrette and --- - abfahrt two colts a morgan horse and a thoroughbred horse used by visitors to ride for pleasure petitioner advertised that temptation was available for stud in the gold coast dressage association program for may and and the programs for the and palm beach dressage derby she joined the miami dade county dressage association and gold coast dressage association in date petitioners bought a facility for dollar_figure for petitioner's horses in lake worth florida next to the palm beach polo and country club this property had a four-bedroom house with big_number square feet acres of land with improved pastures with water a five-stall barn with a tack room three outdoor stalls with a roof a lighted arena with a judging stand a covered paddock and a run in a shed and indoor and outdoor dog kennels petitioner's parents moved with her to florida in she used her money from the sale of a house that she owned in massachusetts to buy them a two-bedroom home about miles from petitioners' home petitioner promoted temptation in and by arranging for him to participate in parades and demonstrations serenity reins and temptation participated in the palm beach dressage derby and stallion parade petitioner arranged for temptation to participate in demonstrations at the gold coast dressage association show at trafalgar park equestrian center miami florida on may and --- - in petitioner investigated the use of artificial insemination to breed horses and had temptation evaluated as a breeding stallion temptation's earning potential as a stud diminished considerably after he was injured temptation's stud fee was generally dollar_figure if the owner did not want registration papers and dollar_figure if the owner wanted registration papers petitioner bred temptation two or three times for cash and once in exchange for boarding at the groton house on date petitioner agreed to breed temptation to a mare for dollar_figure in date petitioner wrote a letter to ellen dixon dixon the daughter of f hugene dixon who was prominent in the horse world in which she sought to lease her mares to dixon petitioner believed that it would be prestigious to do so because petitioner's name and serenity farms would be listed above the stall of her mare she believed this would be like having dollar_figure million in publicity in the letter she said i am just looking to lease these mares out for one year so i can take a break these last four years have been murder and my husband's patience is almost worn out with my not ever going away with him not to mention spending all his money and never cooking etc i could never get back what i have into them monitarily sic and i really do love them two i know your mare care would be super and i would not have to worry about them i had originally hoped to lease them to someone to have temptation babies but i know they would do fruhwind proud fruhwind died before petitioner and dixon reached an agreement at a time not specified in the record petitioner wrote notes to herself on the back of the letter to ellen dixon including -- - open line of communication breedings yearly - my own or outside mares ok good judgement re when where not during training s referrals to breed temptation referrals to sell mandarin present future babies help marija to properly show sell filly baby promise of plenty of pr that zenit was a product of serenity reins farm type quality of purchase breeding bought from us because we wished the best aux for the horse dual pr for future illegible future working relationship labrette around petitioner bred labrette then to temptation llabrette had a filly when she wa sec_4 the filly was put down after she broke her neck in an accident when she was months old the white fences residence in and petitioners rented a residence at the white fences golf and equestrian club of the palm beaches white fences laxahatchee florida white fences is a planned community with a golf course and riding trails the white fences dressage derby was held at white fences and a dressage facility was being built there the literature distributed by the owners of the white fences development describes serenity reins as a top breeder of superb swedish warmbloods while petitioners lived at white fences they rented to others their residence in lake worth florida jessica raneshausen raneshausen and her groom julia hackensen hackensen stayed for free at petitioners' house at white fences while hackensen was riding for another horse owner at a dressage derby raneshausen had been in the olympics and is a member of the executive committee of the united_states dressage federation hackensen is a swedish olympic rider petitioners return to lake worth in date petitioners moved back to lake worth at that time petitioner's herd consisted of temptation mares labrette abfahrt and donka four young horses and one foal by temptation the quality of the two foals by temptation was far below petitioner's expectations she donated three of her horses not specified in the record to a gainesville florida breeding program and claimed a charitable_contribution_deduction of dollar_figure for a mare f petitioner's horse activities during the years in issue to petitioners lived in lake worth in and petitioner did not breed labrette after because labrette was very athletic and petitioner thought labrette would perform well on the show circuit petitioner entered labrette in shows in the season petitioner's income from serenity reins on date petitioner agreed to breed temptation to a mare for dollar_figure in petitioner sold donka for dollar_figure treasure for dollar_figure and pataplan for dollar_figure she also received dollar_figure for boarding a horse petitioner sold temptress for dollar_figure on date mandarin for dollar_figure on date and another horse for dollar_figure in raneshausen raneshausen used petitioner's facility and stayed for free at petitioners' home at lake worth during the show season petitioner did not have enough room to board raneshausen's horses and found a rental stable for them raneshausen trained labrette at no cost petitioner believed that it was very prestigious to have raneshausen at petitioners’ residence and that petitioner would be more likely to succeed in competitions and breeding of dressage horses if she associated with people who are prominent in the dressage horse field darren chiacchia darren chiacchia chiacchia a 3-day event rider also stayed at petitioners’ home at lake worth during the show season in chiacchia wa sec_26 years old and had won many competitions chiacchia came to petitioners' home a month before the competitions began and discussed riding and competitions with petitioner chiacchia asked petitioner if he could ride labrette chiacchia and petitioner visited two olympic trainers who had won gold medals joe farges farges and conrad holmfeld holmfeld farges and holmfeld evaluated labrette based on that evaluation petitioner decided that chiacchia would campaign labrette with raneshausen they did so the entire season petitioner did not keep any horses at her residence at lake worth in and so she could care for her parents and take labrette on the show circuit in petitioner allowed a couple to live at her residence in exchange for their maintaining it a temptation petitioner boarded temptation in lexington kentucky in temptation unexpectedly died while there b labrette during the season chiacchia successfully rode labrette in combined training events dressage endurance and jumping in an effort to qualify labrette for 3-day eventing in the olympics to be held in barcelona in petitioner traveled on the competition with chiacchia llabrette began horse trials as a novice and rose to the level of preliminary in in labrette finished second in the training level at the mid-florida competition labrette won the training level with a very high score at the groton house in massachusetts llabrette also excelled in competitions at the third open preliminary the open preliminary at ledyard farm the first open preliminary and the genessee valley hunt horse trial typical daily routine petitioner usually worked to hours a day on her horse activity in and she fed and showered the horses checked them for injuries checked their shoes drove the tractor to drag manure checked the fences checked horse manure for sand and cleaned the stalls petitioner used a corvette as the vehicle for her horse activity to haul hay halters and feed ropes she drove it to all the competitions petitioner never competed in any equestrian events however she attended those in which her horses competed finances and records petitioner did not have a separate checking account for her horse breeding activity in or petitioner segregated from her personal records those which related to the horse activity and rent receipts and checks she also hada credit card which she used only for her horse activity petitioner summarized the checks for her horse activity in spreadsheets listing the check number amount date payee and general category of expense such as feed and hay veterinarian tack and supplies dues and fees labor horse transportation horse board and office supplies petitioner gave her spreadsheets check stubs and credit card and cash receipts to her accountant during the years in issue petitioner's lack of sales petitioner was surprised that buyers were not interested in the warmblood horses that she had for sale in the years in issue she concluded that her potential customers were interested in color and marking but not pedigree petitioners' determination petitioners reported the following on their joint tax returns for tax years to income_tax returns and respondent's interest net_loss dividend from ira horse total horse year wages pension income expenses depreciation expense activity dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in the notice_of_deficiency respondent disallowed losses for and for petitioner's horse activity on the grounds that petitioner did not conduct the activity for profit ' bach party offered evidence of events involving petitioner which occurred after the years in issue each party objected to the other's evidence from years after the last year in issue we did not consider evidence of events which occurred after because it did not show whether petitioner had a profit objective during the years in issue see estate of brockenbrough v commissioner tcmemo_1998_454 gustafson's dairy inc v commissioner tcmemo_1997_519 choate constr co v commissioner tcmemo_1997_495 cf hstate of hutchinson v commissioner tcmemo_1984_55 events after the date in issue are relevant only if they shed light on the taxpayer's state of mind on the date in issue affd 765_f2d_665 7th cir - il opinion a background the issue for decision is whether petitioner operated her horse breeding activity for profit in and an activity is conducted for profit if it 1s conducted with an actual and honest profit objective 62_f3d_356 11th cir affg in part and revg on other issues tcmemo_1993_519 81_tc_210 dreicer v commissioner t c affd without opinion 702_f2d_1205 d c cir in deciding whether petitioner operated her horse racing and breeding activity for profit we apply the nine factors listed in sec_1_183-2 income_tax regs the factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved no single factor controls osteen v commissioner supra 722_f2d_695 11th cir affg 78_tc_471 sec_1_183-2 income_tax regs petitioners have the burden_of_proof on all issues in dispute in this case 72_tc_411 affd without published opinion 647_f2d_170 9th cir b application of the factor sec_1 manner in which the taxpayer conducted the activity conducting an activity in a manner substantially like comparable businesses which are profitable may indicate that a taxpayer conducted the activity for profit 72_tc_659 a basic investigation careful investigation of a potential business to ensure the best chance for profitability strongly indicates an objective to engage in the activity for profit sec_1_183-2 income_tax regs petitioner studied horse competitions and breeding before she began her activity however she did not seriously investigate the activity's potential for profit b business plan petitioners contend that petitioner's notes on the back of her letter to dixon show that petitioner had a business plan and showed her projected income and expenses we disagree the notes do not show petitioner's projected income and expenses or even that she was contemplating making a profit those notes show primarily that she had an interest in horses not necessarily an interest in business petitioners' expert edward e emerson jr emerson had been in the horse training and breeding business for more than -- - years at the time of trial in he bred about to mares he had three stallions about percent of his business was breeding including about percent of which was selling foals his gross_receipts in were about dollar_figure of which about percent was from breeding the to breedings per year which petitioner wrote on the back of her letter to dixon are considerably fewer than emerson' sec_75 to petitioner's letter to dixon does not show that petitioner in had a bona_fide objective that her horse activity would become profitable petitioners contend that petitioner's business plan was to import dressage horses from europe and breed and sell them in the united_states petitioner thought temptation labrette and the stallion zenit could earn a profit because planzor had told her that she could earn dollar_figure per foal this was a dubious assumption for her to make because she bought brood mares in burope for dollar_figure to dollar_figure cc financial records petitioner kept invoices receipts canceled checks and a spreadsheet summarizing them and bank statements which she gave to the accountant to prepare petitioners' annual returns however petitioner did not have budgets balance sheets income projections or other financial statements for her horse activity there is no evidence that she used her records to help her evaluate or improve the financial performance of her horse activity petitioners contend that petitioner's books were like those kept by the taxpayer in phillips v commissioner tcmemo_1997_128 whom we held conducted a horse activity for profit we disagree in phillips the taxpayers had a business plan they calculated the costs per horse per month they estimated when their horse activity would become profitable they performed a detailed analysis of their horse activity and planned each of their horses' breedings petitioner did not do so phillips also differs from this case because the taxpayers in phillips made significant changes in their operating methods by adding horse boarding training teaching classes and operating a tack shop to sell equipment d commingling of funds commingling of funds suggests that the activity is a hobby rather than a business for profit see rinehart v commissioner tcmemo_1998_205 ballich v commissioner tcmemo_1978_ petitioner paid the expenses of the horse breeding activity from petitioners' personal account she had no separate bank accounts for the horse breeding activity petitioners used a credit card for her horse activity however she did not say that she paid all of the horse activity expenses with the credit card and she paid the credit card bills from petitioners' personal checking account she did not segregate income from her horse activity - - e change_of operating methods a willingness to adopt new techniques or abandon unprofitable methods may indicate that a taxpayer has a profit_motive sec_1_183-2 income_tax regs petitioner changed her plans for temptation and labrette she stopped entering temptation in competitions because he was lame however she did not adopt a new technique for becoming profitable because she was already breeding temptation in fact petitioner continued to breed temptation even though the two foals produced by temptation before the years in issue were far below her expectations petitioner changed her plan from breeding labrette to competing her petitioner contends that labrette's success could help her horse breeding activity become profitable but we are not convinced that she compared the expenses with the profit potential this suggests she cared about sports success not business success petitioner testified that petitioners moved to florida and then relocated in florida to be near dressage activities petitioners also point out that petitioner culled her herd in when she donated three thoroughbred mares to a gainesville breeding program however petitioner did not show how these changes would make her horse breeding activity profitable f advertising the record includes copies of six advertisements for serenity farms and temptation that petitioner placed before the --- - years in issue petitioner's limited advertisements do little to show that she conducted her activity in a businesslike manner g kmerson emerson testified that petitioner operated her activity ina businesslike manner we disagree emerson first met petitioner in or he did not know how much she earned from stud and boarding fees or the sale of foals he never saw business records or a business plan for petitioner emerson was a member of the u s equestrian team that competed in the world championships and the olympics he was national 3-day champion in and emerson attributes his financial success to his personal fame petitioner lacked this advantage emerson received gross_receipts of about dollar_figure from breeding stallions and to mares the rest of his income was from clinics and training petitioner had one lame stallion and a few mares she had no income from training or clinics emerson's conclusion that breeding temptation could have been profitable is not enough to show that petitioner had an actual and honest profit objective this factor favors respondent petitioners deducted advertising expenses of dollar_figure for dollar_figure for and dollar_figure for the record includes no information about these expenses in petitioner advertised that labrette was for sale -- - the expertise of the taxpayers or their advisers efforts to gain experience and a willingness to follow expert advice are considered in deciding if a taxpayer has a profit objective sec_1_183-2 income_tax regs petitioner studied breeding and competition and learned much about horses and breeding techniques she learned to deliver foals on her own and learned about artificial breeding techniques however she erroneously thought temptation was from switzerland when she bought him and her costs to quarantine her horses for more than days would not have been unexpected if she had known the quarantine rules petitioner did not seriously study the business of breeding and selling horses or show how her skills would lead to the financial success of her horse activity petitioner's horse trainers and riders apparently advised her on horse buying training and showing not on how to make a profit these facts suggest that petitioner lacked a profit_motive see rinehart v commissioner supra horse activity owner employed horse professionals but not for business advice this factor favors respondent taxpayer's time and effort the fact that a taxpayer devotes much time and effort to conducting an activity may indicate that he or she has a profit objective sec_1_183-2 income_tax regs petitioner usually spent long hours working with her horses on balance this factor favors petitioners - - bxpectation that property used in the activity would appreciate in value a taxpayer may expect despite the lack of profit from current operations that an overall profit will result when appreciation in the value of assets used in the activity is realized 45_tc_261 affd 379_f2d_252 2d cir sec_1_183-2 income_tax regs there is an overall profit if future net_earnings and appreciation are sufficient to recoup losses sustained in prior years bessenyey v commissioner supra petitioners contend that this factor favors them because petitioner expected that their horses would appreciate in value we disagree petitioners offered no evidence showing which of their horses would appreciate or the amount of appreciation they expected temptation's potential value decreased substantially after he was injured in which was at least years before the years in issue the two foals by temptation were of far less quality than petitioner expected by the years in issue petitioner did not reasonably expect temptation's value to increase petitioner sold donka for dollar_figure in until labrette had not produced any valuable offspring it is true that labrette could appreciate in value but there is no evidence showing how much that appreciation could be we are not convinced that petitioner expected the appreciation of her horses to exceed her total losses on balance this factor favors respondent - taxpayer's success in other activities the fact that a taxpayer has previously engaged in similar activities and made them profitable may show that the taxpayer has a profit objective even though the activity is presently unprofitable sec b income_tax regs petitioner testified that she profitably bred dogs from to however her testimony on this point was at best vague she said she sold a total of about to puppies petitioners did not report any income from this activity on their tax returns that are in the record to and petitioners provided no information about any income from dog breeding before petitioners did not show that petitioner's work at kelly or winnipesocki airlines had any bearing on her ability to conduct a profitable horse activity this factor favors respondent taxpayer's history of income or losses a history of substantial losses may indicate that an activity was not conducted for profit golanty v commissioner supra pincite sec_1_183-2 income_tax regs petitioner had losses from the horse activity each of the years from to she had losses in those years totaling dollar_figure and income of dollar_figure losses during the initial stage of an activity do not necessarily indicate that the activity was not conducted for profit engdahl v commissioner t c pincite sec_1_183-2 income_tax regs petitioners contend that the losses occurred during the startup phase we disagree - - we have said that the startup phase of a horse breeding activity may be to years engdahl v commissioner supra petitioner had losses for years petitioner contends that this case is similar to perry v commissioner tcmemo_1997_417 shane v commissioner tcmemo_1995_504 arwood v commissioner tcmemo_1993_352 and pirnia v commissioner tcmemo_1989_627 where we found that taxpayers had a profit_motive despite having a history of losses we disagree those cases differ from this case for several reasons in perry v commissioner supra the taxpayer had losses from to during the startup_period and a profit in the taxpayers in perry expected their land appreciation to more than offset their losses the other cases cited by petitioner are also distinguishable in shane v commissioner supra the taxpayer had losses from to from racing the taxpayer's horses but had profits in prior years he bought an inexpensive horse in and made a profit winning about dollar_figure in months he kept his costs low he stopped racing horses when it became unprofitable and focused on breeding we found that he reasonably expected that his horses would increase in value his and losses occurred within to years of when he started to breed horses petitioners had considerably more income than the taxpayer in shane who earned dollar_figure in and dollar_figure in from sources not related to horses and had - - expenses for his horse activity of dollar_figure for and dollar_figure for the taxpayer in arwood v commissioner supra had losses from to he emphasized the business of horse breeding he had a written business plan and relied on experts for business advice he believed that his horses would be profitable because his horse's half-brother received dollar_figure per breeding and the sire of his horse received dollar_figure per breeding petitioner focused little on making money in pirnia v commissioner supra the commissioner determined a deficiency in income_tax for the year after the taxpayer bought her first horse the taxpayer relied on experts for financial advice she expected profits to exceed her losses she could not rely on income from her physician husband to pay for her horse activity because they were experiencing marital difficulties she discontinued show activities which were unprofitable to concentrate on breeding this factor favors respondent amount of occasional profits if any small occasional profits with large continuous losses do not indicate that the taxpayer had a profit objective sec_1 b income_tax regs petitioner's losses were large and continuous from when she started to the last year in issue losses caused by unforeseen circumstances do not necessarily indicate that a taxpayer lacked a profit objective see engdahl -- p7 - v commissioner supra pincite phillips v commissioner tcmemo_1997_128 briggs v commissioner tcmemo_1994_125 leonard v commissioner tcmemo_1993_472 sec_1_183-2 income_tax regs petitioners contend that their losses in the years in issue were caused by unforeseen circumstances such as temptation's injury the death of a foal labrette's bowed tendon and lack of customers petitioners point out that emerson said that temptation would have been profitable if he had not been injured temptation never performed at better than the intermediate dressage level we do not know if temptation would have reached the highest levels of dressage or if petitioner's activity would have been profitable if temptation had not been injured it is also unknown if petitioner's activity would have been profitable if labrette's foal by temptation had not been injured in see 809_f2d_355 7th cir affg tcmemo_1985_523 taxpayer did not show that activity would have been profitable if the unforeseen circumstance had not occurred these injuries occurred at least years before the first year in issue petitioner did not campaign labrette until the last year in issue llabrette bowed a tendon after the years in issue thus that injury did not affect the years in issue a small chance to make a large profit may indicate that a taxpayer has a profit objective even if he or she has large continuous losses sec_1_183-2 income_tax regs - - petitioners contend that this factor favors them because they were like the taxpayer in shane v commissioner supra where we found that the taxpayer had a profit objective we disagree petitioners have not shown that they had any chance to make a profit or even to recoup their losses this factor favors respondent financial status of the taxpayer substantial income from sources other than the activity especially if the losses generate substantial tax benefits may indicate that the taxpayer is not conducting the activity for profit sec_1_183-2 income_tax regs petitioners contend that they did not have a large amount of income we disagree mr lundquist received total wage income of dollar_figure from delta airlines during the years in issue petitioners’ income from interest and ira and pension distributions totaled dollar_figure for the years in issue see rinehart v commissioner tcmemo_1998_205 taxpayers lacked profit objective where taxpayer earned between dollar_figure and dollar_figure per year during the years in issue petitioners contend that they had limited financial means and point out that petitioner bought the three horses with money petitioners raised by mortgaging property petitioners had ample income and they did not show that they had to mortgage property to finance the horse activity this factor favors respondent - flements of personal pleasure the presence of recreational or personal motives in conducting an activity may indicate that the taxpayer is not conducting the activity for profit sec_1_183-2 income_tax regs a taxpayer's enjoyment of an activity does not show that the taxpayer lacks a profit objective if the activity is in fact conducted for profit as shown by other factors 59_tc_312 sec_1_183-2 income_tax regs however if the possibility for profit is small compared to the possibility for gratification the latter possibility may be the primary motivation for the activity 23_tc_90 affd per curiam 227_f2d_779 6th cir petitioners point out that petitioner did not ride horses in the years in issue and that she worked hard despite this petitioner loves animals and has enjoyed being around horses since childhood considering petitioner's unlikelihood of profit we conclude that this factor favors respondent cc conclusion we conclude that petitioner did not operate her horse breeding activity for profit in and for purposes of sec_183 to reflect the foregoing decision will be entered for respondent
